Citation Nr: 0523737	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  98-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for low back strain with 
osteo-arthritic changes, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel



INTRODUCTION

The veteran had active duty from May 1970 to March 1972.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which the RO continued the 40 
percent rating for low back strain with osteo-arthritic 
changes.  

The veteran submitted a notice of disagreement in July 1998 
and a statement of the case was issued in August 1998.  The 
appeal was perfect with receipt of the veteran's VA Form 9 in 
December 1998.  

The Board issued a decision on this claim in October 2004, 
denying the veteran's claim for an increased rating for low 
back strain with osteo-arthritic changes.  The appellant 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Partial Remand (Joint Motion), the Court, in an April 2005 
Order, vacated and remanded this issue to the Board.  

In the prior Board decision of October 2004, the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU) was remanded for further development.  
That claim remains on REMAND at the Appeals Management Center 
or the RO, and the Board cannot address it at this time since 
the requested development is not complete.


FINDINGS OF FACT

1.  The veteran's service-connected low back strain with 
osteo-arthritic changes is manifested by subjective 
complaints of constant pain, moderate to severe limitation of 
motion, painful motion, and abnormal neurological findings, 
to include diagnoses of radiculopathy and occasional absent 
ankle jerk, resulting in at least moderate functional 
impairment. 

2.  The veteran's lumbar spine is not ankylosed.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, and no 
higher, for low back strain with osteo-arthritic changes have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5293 and 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The veteran has been service-connected for a low back 
disability since June 1985, and the current 40 percent rating 
has been in effect since December 1987.  He contends that the 
severity of his service-connected low back strain with osteo-
arthritic changes warrants a rating higher than the currently 
assigned 40 percent.  

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA examinations conducted 
in 1998 and 2000, including a period of hospitalization for 
observation and examination in 2002; private medical records 
from Dr. Coleman Kent, Dr. John Ashley, Newport Hospital, Dr. 
Charles Watson, and Dr. Roland Reynolds; and the veteran's 
contentions.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as in this case, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board issued a decision on this claim in October 2004, 
denying the veteran's claim for an increased rating for low 
back strain with osteo-arthritic changes.  The April 2005 
Joint Motion directed the Board to rate the veteran's low 
back strain with osteo-arthritic changes under both the old 
and revised rating criteria for disabilities of the lumbar 
spine and to consider any additional functional impairment 
that can be attributed to pain, weakness, limitation of 
motion, or excess fatigability.  See DeLuca v. Brown, 8 Vet 
App 202 (1995).  

By history, in October 1997, the veteran filed his current 
claim for entitlement to a rating in excess of 40 percent.  
His service connected low back strain with osteo-arthritic 
changes has been rated under Diagnostic Code 5295, and was 
previously characterized as low back strain with 
radiculopathy.  The schedular criteria by which disabilities 
of the spine are rated changed twice during the pendency of 
the veteran's appeal.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  
The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

First, with respect to the application of the "old" 
criteria, the Board notes that the currently assigned 
40 percent evaluation is the maximum rating available under 
former Diagnostic Codes 5292 and 5295 (pertaining to 
limitation of motion in the lumbar spine and lumbosacral 
strain).  Consequently, those codes need not be discussed 
further.  However, a higher rating (60 percent) is 
potentially available under former Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome). 

The current 40 percent rating under the old criteria for 
intervertebral disc syndrome was warranted for a condition 
that is severely disabling with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Under that code, the maximum schedular rating of 60 
percent is assigned for intervertebral disc disease which is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A precedent opinion of VA's Office of General 
Counsel, VAOPGCPREC 36-97 (1997), held that Diagnostic Code 
5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae. 

Applying the medical evidence to the above criteria, the 
veteran complains of painful radicular symptomatology, and 
some of the private medical evidence diagnoses radiculopathy.  

The medical evidence showing neurological findings 
appropriate to disc disease is contradictory.  As noted 
above, one of the criteria to consider is whether ankle jerk 
is absent.  During the VA examination in February 1998, the 
examiner was able to get only one active response in the left 
ankle, but was unable to repeat it.  During VA examination in 
September 2000, although Achilles tendon jerks were absent 
bilaterally, patellar tendon jerks were present and 
symmetrical, and the examiner noted there was no objective 
clinical evidence of lumbar radiculopathy.  During the period 
of observation and examination in February 2002, it was noted 
that ankle reflexes were absent bilaterally.  In contrast, 
there are also numerous medical records indicating that 
neurological examination was normal or intact.  See, e.g. 
private medical records dated in August 2002, September 2002, 
October 2002, December 2002, June 2003, July 2003, August 
2003, and September 2003.  

There is also contradictory evidence concerning the level of 
the veteran's functional impairment and whether it is a 
result of his service-connected back disorder or nonservice-
connected conditions, such as, for example, his knee 
disorders or obesity.  The VA examiner in 1998 stated he was 
unable to determine the level of the veteran's functional 
impairment due to pain, but did note that the veteran cried 
out in pain several times during the examination.  A 
September 1997 letter from a private physician noted the 
veteran's functional limitations with lifting, bending, 
pushing, etc.  Another private physician indicated in a 
statement received in August 2003 that, due to pain, the 
veteran could not stand or ride for more than 30 minutes.  On 
the other hand, medical records from Dr. Watson in 2001 note 
the veteran's gait was normal and he ambulated without 
assistance, and an August 2002 note from Dr. Kent indicated 
the veteran's gait was normal and he could participate in an 
exercise program.   

Looking at this medical evidence, it is clear that the 
veteran has at least moderate limitation of motion of the 
lumbar spine, which is sometimes severe, with objective 
evidence of pain exhibited upon examination, and complaints 
of increased pain with physical activity, which seem 
reasonable in light of the nature of his disc disease and the 
spinal stenosis.  There is also slight impairment of motor 
strength in the lower extremities (4/5).

The objective clinical findings as to neurological impairment 
(findings appropriate to the site of a diseased disc), or 
motor, sensory or reflex deficits, is somewhat unclear, as 
discussed above.  However, there is sufficient evidence that 
the veteran has some neurological impairment consistent with 
the site of his disc disease, since ankle jerks have been 
absent on more than one occasion.  

Based on considerations of functional loss and pain on 
motion, the evidence shows that the veteran's lumbar spine 
disability is productive of disability warranting assignment 
of a 60 percent evaluation, and no higher.  In fact, 60 
percent is the highest schedular rating available for disc 
disease.  It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  The 60 percent rating is also 
warranted in light of the neurological impairment shown on 
some examinations (absent ankle jerk and diagnoses of 
radiculopathy).  Resolving any reasonable doubt in the 
veteran's favor, the evidence supports a determination that 
the service-connected lumbar spine disorder more nearly 
approximates pronounced intervertebral disc syndrome with 
recurring attacks and little relief.  Although some 
examination findings, standing alone, would not warrant a 60 
percent rating, those findings are contradicted by other 
equally credible medical evidence, from both VA and private 
physicians.  Therefore, the Board has resolved any reasonable 
doubt regarding the level of the veteran's disability in his 
favor by assigning the 60 percent disability rating for his 
back condition.

A 60 percent rating is the maximum schedular rating under the 
old Diagnostic Code 5293 (2002) or the new Diagnostic Code 
5243 (2004), which rates intervertebral disc syndrome either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
under old Diagnostic Code 5285 or evidence of complete 
ankylosis, meaning immobility, of the lumbar spine under old 
Diagnostic Code 5286.  Under the new General Rating Formula 
for Diseases and Injuries of the Spine (2004), a 100 percent 
evaluation is warranted where unfavorable ankylosis of the 
entire spine is demonstrated.  Ankylosis has been defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).  However, there is no evidence 
of ankylosis of the lumbar spine.  The veteran remains able 
to move his lumbar spine, albeit in a limited fashion.

Therefore, resolving all doubt in the veteran's favor, a 60 
percent rating is assigned under the old Diagnostic Code 
5293, for the reasons given above.

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Notice (as required by 38 U.S.C.A. § 5103(a)) was 
accomplished in this case by a letter to the veteran from the 
RO dated in July 2003 wherein the RO essentially provided the 
appellant notice regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence had to be submitted by the appellant, and what 
information and evidence would be obtained by VA.  
Specifically, regarding the first element of the notice, what 
evidence is necessary to substantiate the claim, in the July 
2003 letter the RO identified what must the evidence show to 
establish entitlement to the benefits sought.  With respect 
to the second element of the notice, what evidence the VA 
will seek on the appellant's behalf, in the July 2003 letter 
the RO identified the type of evidence the VA was responsible 
for obtaining.  The RO identified the evidence that they 
would make reasonable efforts to obtain on the appellant's 
behalf.  Regarding the third element of the notice, what 
evidence the appellant is expected to provide, in the July 
2003 letter the RO identified what additional information or 
evidence was still needed from the appellant.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's July 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, March 2003, December 2003, 
February 2004 and May 2004 supplemental statements of the 
case (SSOC) contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In March 1998 prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The veteran was 
not provided VCAA notice until July 2003.  After the content-
complying RO letter the veteran's claim was again considered 
by the RO in the December 2003, February 2004 and May 2004 
SSOCs.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
He was subsequently provided content complying notice and 
proper VA process.  Accordingly, any timing error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The RO has 
obtained the veteran's service medical records, post service 
private and VA medical records.  In June 1999 the veteran 
wrote that he had not other evidence that he wished to submit 
in support of his appeal.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, the veteran was afforded VA 
examinations.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

Thus, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case as it pertain to the 
claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Entitlement to a 60 percent disability rating, and no higher, 
is granted for low back strain with osteo-arthritic changes, 
subject to the laws and regulations governing payment of 
monetary benefits.


	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


